PROPOSED EXAMINER’S AMENDMENTS
The examiner previously proposed an examiner’s amendment in the office communication on 21 September 2021. However, upon additional searching, the examiner has found new art that has not been previously cited. In view of the newly cited art, the examiner herein proposes an examiner’s amendment that differs from and replaces the proposed examiner’s amendment proposed on 21 September 2021. The new proposed examiner’s amendment is set forth below.

X) Claim 1 is proposed to be amended in the following manner:
Claim 1 (Proposed Amendment): An oral care toothpaste composition comprising an orally acceptable carrier [[ ]], a therapeutically-effective amount of at least one cannabinoid and at least one pharmaceutical active component, the at least one pharmaceutical active component comprises Manuka honey, the at least one cannabinoid is cannabidiol (CBD) and cannabigerol (CBG), the composition comprises from [[ ]] 1% to about 30% by weight or by volume of the at least one cannabinoid and about 0.1% to about 10.0% of the Manuka honey, wherein the [[ ]] toothpaste composition has antibacterial, anti-inflammatory, antioxidant, and wound healing properties.

[Examiner note Regarding Claim 1: Proposed amendments appear regarding the inflammatory, antioxidant, and wound healing properties appear to be supported in 
Proposed amendments to the cannabinoid numerical concentration range appear to be supported as of page 6 lines 9-11 of the instant specification, as well as other locations on page 6 of the instant specification.
See section below entitled “Reasons for Proposed Amendments” for an explanation as to why the examiner is proposing to amend this claim.]

X) Claim 2 has already been cancelled.

X) Claim 3 is proposed to be cancelled without prejudice or disclaimer. See the section below entitled “Reasons for Proposed Amendments” for an explanation as to why the examiner is proposing to cancel this claim.

X) Claim 4 is proposed to be allowed without further amendment.

X) Claim 5 is proposed to be allowed without further amendment.

X) Claim 6 is proposed to be allowed without further amendment.

X) Claims 7-10 are proposed to be allowed without further amendment.

X) Claim 11 is proposed to be amended in the following manner:
Claim 11 (Proposed Amendment): The oral care composition of claim 1 [[ ]] further comprising Cannabidiphorol (CBDP) and/or cannabichromene (CBC).

X) Claim 12 is proposed to be allowed without further amendment.

X) Claim 13 is proposed to be canceled without prejudice or disclaimer. The reason for the proposed cancellation is the same as for claim 3, and is explained below.

X) Claim 14 has already been canceled.

X) Claim 15 is proposed to be allowed without further amendment.

X) Claims 16-20 are proposed to be canceled without prejudice or disclaimer. The reason for proposing that this claim be canceled is the same as the reason for proposing that claim 3 be canceled, which is explained below.

X) Claim 21 is proposed to be cancelled without prejudice or disclaimer as it appears to be repetitive of claim 1 in view of the proposed amendments.

X) Claim 22 is proposed to be cancelled without prejudice or disclaimer. The reason for proposed claim cancellation is essentially the same as the reason for the proposed cancellation of claim 3.

See the next page for an explanation of the closest prior art as well as a reason why the invention of the proposed claims overcomes the closest prior art.


Reasons For Proposed Examiner’s Amendments
The examiner has provided the following explanation explaining why the proposed claim amendments are necessary to overcome the previously applied rejection, and why the proposed claim amendments would cause the claims to be in condition for allowance.
Cannuka Reference: As an additional relevant reference that has not previously been cited, the examiner cites Cannuka (https://web.archive.org/web/20180301011948/https://cannuka.com/ originally published 1 March 2018 based upon Internet Archive Wayback Machine). Cannuka is drawn to a composition comprising cannabis and Manuka honey, with cannabidiol cited as the primary cannabinoid, as of Cannuka, bottom of page 2. The compositions of Cannuka appear to be the following, as of Cannuka, page 2, relevant figure reproduced below.

    PNG
    media_image1.png
    497
    792
    media_image1.png
    Greyscale

The above-reproduced figure teaches eye balm, a body bar, and two body creams. It appears to the examiner that these compositions may be gels. Even if, purely en arguendo, these compositions are not gels, it would likely have been prima facie 
The examiner has proposed amending claim 1 to read only on the toothpaste limitation in order to overcome the teachings of the Cannuka reference, and to cancel the “gel” or “strip” limitations. There would have been no motivation for the skilled artisan to have modified Cannuka to have been in the form of a toothpaste because none of the above-reproduced compositions of Cannuka are intended for oral or dental use and none of the above-reproduced compositions of Cannuka would have inherently read on the required toothpaste.
With regard to the date of publication of the Cannuka reference, this reference was obtained via the Internet Archive Wayback Machine and appears to have been published on 1 March 2018. This is over a year prior to the effective filing date of the instant application. See MPEP 2128(II)(E) regarding the Internet Archive Wayback Machine.
Anastassov and Nayak References: As close prior art, the examiner cites Anastassov et al. (US 2016/0166498 A1), which was cited in prior office actions. Anastassov et al. (hereafter referred to as Anastassov) is drawn to an oral care composition of a toothpaste comprising cannabinoids, as of Anastassov, title and abstract. The examiner also cites Nayak et al. 
Proposed Claim Amendment of Concentration of Cannabinoid in Claim 1: Anastassov appears to teach a maximum of 0.5% cannabinoids in toothpaste in paragraph 0038 of Anastassov, and a maximum of 0.3% cannabinoids in tooth powder, as of Anastassov, paragraph 0058. The proposed claim amendments recite a claimed range of cannabinoids that exceeds the range taught by Anastassov.
The examiner notes that Anastassov teaches up to 4% cannabinoids in mouthwash in paragraphs 0067-0068. Nevertheless, the instant claims are drawn to a solid composition rather than a mouthwash. There would have been no evidence for the skilled artisan to have used cannabinoids in an amount significantly above the 0.5% maximum taught by Anastassov in formulating a solid toothpaste composition. As such, based upon the teachings of Anastassov, the skilled artisan would have been motivated to have formulated cannabinoids in an amount of 0.1% to 0.5% in a toothpaste, gel, or strip such as the instantly claimed invention, and would not have been motivated to have increased the concentration to have been in the range of the proposed claims.
Proposed Amendment to Claim 1 to Recite Antibacterial, Anti-Inflammatory, and Wound Healing Properties: The instant claims were previously rejected over Anastassov in view of Nayak. Anastassov was cited to teach cannabinoids in an 
Applicant has presented declarations in the file record showing comparative testing comparing the claimed invention against compositions comprising cannabinoid in the absence of Manuka honey or Manuka honey in the absence of cannabinoids. One result of this testing was that compositions comprising cannabinoid and Manuka honey together appear to have less bleeding than compositions comprising cannabinoid in the absence of Manuka honey, as of at least the declaration on 21 December 2021. While the prior art Nayak reference appears to teach Manuka honey for antibacterial/antiplaque purposes, Nayak does not appear to teach that there would have been an expectation that Manuka honey would have acted against bleeding. For the purposes of this analysis, dental and/or gum bleeding is considered to be a “wound” and stopping dental/gum bleeding is considered to be wound healing.
As such, the claim limitation reciting that the combination of cannabinoid and Manuka honey has wound healing properties appears to be drawn to an effect that would not have been expected by one of ordinary skill in the art.
Proposed Cancellation of Claim 3 and Other Claims Related to Tooth Whitening: The reason for the proposed cancellation is because the examiner is skeptical that tooth whitening ingredients would not reverse the effect of Manuka honey. The instant specification discloses that Manuka honey is an antioxidant, as of the instant specification on page 4 line 2. Therefore, it appears as if adding an oxidizing agent for tooth whitening such as hydrogen peroxide or a different peroxide would reverse any antioxidant related benefits relating to Manuka honey. As such, claim 3 is 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612